Dissenting Opinion by
Mr. Justice Mestrezat,
This is a contested election for the office of select councilman for the forty-fourth ward of the city of Philadelphia. William D. Bacon was returned as elected over Philip H. Moore by seven votes. The election was contested and the Court of Quarter Sessions, after a recount of the votes, declared Moore elected by a plurality of thirty-seven votes. The court appointed an examiner, the ballot boxes were opened and the votes recounted, and the conclusion was reached by the learned examiner after a careful and painstaking consideration of the facts and the law of the case which he included in an exhaustive and elaborate report. The learned court below likewise gave the matter thorough consideration, agreed with the examiner’s findings of fact and conclusions of law, and declared Moore to have been duly elected. Bacon took this appeal.
The majority of this court, as appears by the opinion, dismissed all the assignments except those which allege error in counting ninety-eight ballots cast for Moore which are held to be illegal and should have been excluded on the ground that votéis, in addition to placing a cross in the party square at the head of the column, had also placed a mark opposite the names of three or four candidates on the same party ticket. This changes the result of the election for select councilman and gives the office to Bacon. The ground upon which the majority rests their conclusion is stated in the opinion as follows: ‘.‘In the case at bar, it is not possible to show with certainty what the voters intended, when they marked their ballots, with a cross in the party square, and also marked crosses after three or four only of the names of candidates of their party. Did they intend to vote a straight party ticket? If so, why mark the names of certain individuals? Is that action to be taken as an indication that they intended to vote only for the individuals whose names they marked? If so, then the mark in the party *310square is invalid, and without force, and carries no vote for the other offices on the party ticket. We can only guess as to what the real meaning of these voters was.”
I cannot concur in the conclusion reached by the majority of the court. The Act of April 29,1903, P. L. 338, provides that if an elector desires to vote for every candidate for a political party he may make a cross mark in the appropriate square, opposite the name of the party of his choice,, in the straight party column on the left of the ballot, and every such cross mark shall be equivalent to a vote for every candidate for the party so marked. The voter may accomplish the same purpose by placing a cross mark opposite the name of every candidate on his party’s ticket. He may, says section 3 of the act, vote for the candidate of his choice for each office to be filled, according to the number of persons to be voted for by him for each office, or he may insert in the blank space provided therefor, any name not already on the ballot. These are the statutory provisions with which the voter must comply in expressing his preference for candidates at an election held under the laws of the Commonwealth.
The only grounds for which a ballot may be rejected or may not be counted are set forth in the Act of 1903 which amended a similar provision in the Act of June 10,1893, P. L. 419. The latter act provides that “if a voter has marked his ballot otherwise than as directed by this act, so that for any reason it is impossible to determine the voter’s choice for any office to be filled, his ballot shall not be counted for such office.” It may, however, be counted for all other offices for which the names of candidates have been properly marked. The learned examiner held, in passing upon the legality of the votes attacked in this proceeding, that the marks in the party square and opposite the names of some of the candidates on the same party ticket “are clearly not contradictory and do not tend to make at all doubtful the voter’s intention to. vote for Moore, nor do they, in the opinion of the examiner, indicate, an intention to cast two.votes for him. The *311case must be of frequent occurrence, but the examiner has not been referred to any precedent for rejecting it.” This was the view of the Quarter Sessions which, by an order of Judge. Audenkied, confirmed the examiner’s report. The votes were clearly not marked otherwise than directed by the act. It is true, the voters would have accomplished the same purpose by simply placing a cross mark in the appropriate square at the head of the column which would have been a vote for each candidate upon that party-ticket. The additional marks placed opposite some of the names on the ticket did not violate the act or indicate an intention on the part of the voters to cast a ballot for any other person than those for whom they voted in placing the cross in the party square at the head, of the party column. The most that can be said, and all that can be said, is that the placing of the cross marks opposite the candidates’ names was surplusage, and wholly unnecessary to vote for the candidates thus indicated by the cross mark opposite their names. The act of the voter was not inconsistent with, nor contradictory of, the placing of the cross mark in the square at the head of the party ticket. It cast no doubt whatever upon the intention of the voters as to whom they intended tó vote on the ticket. It is immaterial whether they placed the cross marks opposite the names of the candidates before or after they put the mark in the party square, or the reason they had for thus marking their ticket, because the act declares that the cross mark in the party square “shall be equivalent to a vote for every candidate for the party so marked.” These matters cannot invalidate the ballot because the act does not direct it to be marked otherwise. The double marking, the legality of which has been recognized in the recent case of1 Dailey’s App., 232 Pa. 540, raises no uncertainty whatever as to what candidates on the ticket the voters intended to cast their ballots. It is clear the marks in the party square indicate that the voters intended to vote for every candidate upon the ticket. If they had placed *312the cross mark in the party square and placed marks opposite the names of candidates in another party column the ballot would then unquestionably be illegal and must be rejected. It would then be marked otherwise than directed by the act. The voter would be casting a ballot for two candidates for the same office when only one was to be elected. That objection, however, cannot prevail here as the additional marking was made opposite names in the column at the head of which appeared the cross mark in the party square. It does not indicate an intention on the part of the voters to cast their ballot for some and not all the candidates on the party ticket. There is no ground whatever for such an inference from the way the ballot is marked. It is idle to speculate upon the intention of . the voters as to why they did the unnecessary act of placing marks opposite the names of three or four candidates on their party ticket. Whatever may have been their reasons they did not violate the statute nor render uncertain the candidates for whom they intended to vote, and thereby deprive themselves of the right to have their votes counted.
It will be observed that by an express provision of the statute the ballot cannot be rejected unless it is so marked as to make it impossible to determine the voter’s choice. This is the only ground or reason for which a vote may not be counted. It is submitted that there is no difficulty in determining the choice of the voters from the marks placed on these ballots. The court may not annul the voter’s choice by merely surmising that it is uncertain or doubtful when the ballot itself shows conclusively that neither doubt nor uncertainty exists as to the intention of the voter. No duly qualified voter can be deprived of his vote unless for the statutory reason, apparent on his ballot, that it is impossible to determine his choice. Here it is not only not impossible to determine the choice of the voters, but the ballots are marked so as to disclose clearly and unmistakably for whom each man intended to vote.
*313The latest utterance of this court upon the question before us is Dailey’s App., 232 Pa. 540, which was decided in 1911. In an opinion filed by Mr. Justice Stewaet, after stating that the voter may either vote a straight ticket by placing a cross mark in the party square, or accomplish the same result by placing a cross mark after the name of each candidate, it is said: “He may still employ either method with like definite results as before; he may adopt both without invalidating his ballot, but whether he adopt either or both, he has exhausted his privilege..... .This is the doctrine of New-berry Township Election, 187 Pa. 297, and we can discover no purpose in the amended Act of 1903 to make any change in this respect.” The principle here announced rules the case in hand. The voter is permitted, the court says, to vote a straight ticket by placing the cross mark in the party square, or he may indicate his intention to vote for all the candidates upon the ticket by placing cross marks opposite their respective names, or he may vote for all the candidates upon the ticket by using both the cross mark in the party square and at the same time opposite the name of each candidate on the ticket.' In other words, the fact that he places the mark opposite a candidate’s name, in addition to putting it in the party square, does not invalidate the ballot. He may adopt either or both methods in expressing his intention on his ballot, says our decision, so long as the marks on the ballot do not express an inconsistency which, in the language of the statute, makes it impossible to determine his choice. As already pointed out, the marks set opposite the names of some of the individual candidates create no inconsistency with the voter’s act in placing the mark in the party square which indicated his intention also to vote for the same candidates. The learned examiner and the court below were correct in holding that the principle announced in Dailey’s App., 232 Pa. 540, rules the present case.
The conclusion of the court below is supported by *314Spurrier v. McLennan, 115 Iowa 461, and Potts v. Folson, 104 Pac. Repr. 353, which were decided under státutes whose provisions are similar to our own statute. It was held in those cases that by marking in the party square, the elector voted for all the candidates in the column under the square, and that the extra markings were without effect. In the Iowa case the court said (p. 467): “We may say, further, that crosses in the squares (opposite the names of some of the individual candidates) under such circumstances not only do not add to the effect of the mark in the square (at the head of the party column), but they do not detract from it, they have no consequence whatever, except in the case of a name wnitten in, and that is specially provided for in' section 1119 of the code.”
For the reasons stated I would affirm the order of the Court of Quarter Sessions.